UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4518



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH LONNIE HODGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-19)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P., Charleston,
West Virginia, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph L. Hodge pleaded guilty to violating the terms of his

supervised release.    The district court entered an order revoking

Hodge’s supervised release, and sentencing him to eleven months

incarceration and twenty-five months of supervised release. Hodge’s

counsel has filed an appeal under Anders v. California, 386 U.S.

738 (1967), asserting Hodge was not competent to participate in the

proceeding.    Hodge’s claim is meritless.        Hodge cannot show he was

unable   to   rationally   consult   with   his    lawyer,   or   unable   to

understand the proceeding against him. Dusky v. United States, 362

U.S. 402, 402 (1960) (per curiam)); United States v. Mason, 52 F.3d

1286, 1289 (4th Cir. 1995).

     Accordingly, we affirm the district court order. United States

v. Hodge, No. CR-02-19 (M.D.N.C. July 2, 2002). In accordance with

Anders, we have reviewed the entire record in this case and find no

other meritorious issues for appeal.          This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.               If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.         Counsel’s motion

must state that a copy thereof was served on the client.



                                                                   AFFIRMED


                                     2